Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 13-19, and 21-24 are allowed. 
Claims 10 – 12 and 20 have been cancelled
Response to Arguments
Applicant’s remarks and amendments submitted on April 7, 2022 for application 16/331,409
have been considered and are persuasive. Therefore, the previous claim rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: new Claim 24 depends on itself and therefore, in order to correct a 112(b) issue, the claim is being amended to depend on claim 23, similar to how parallel claim 22 depends on claim 21.
Please amend claim 24 as follows:

24. (Currently Amended) The method according to claim [24] 23, comprising: 
 	communicating the physical data from the controller devices to a set of supervisory devices;
 communicating the physical data from the verification devices to the supervisory devices bypassing the controller devices; 
comparing, by the supervisory devices, the physical data received from the controller devices and the physical data received from the verification devices; and 
detecting one or more anomalies in the physical process based on said comparison of the physical data by the supervisory devices.

Allowable Subject Matter
Claims 1-9, 13-19, and 21-24 are allowed. The following is an examiner’s statement of reason for allowance: the following prior arts were yielded during examination of the claims filed on April 07, 2022 in response to office action mailed on January 7, 2022. They do not explicitly teach the applicant’s claimed invention, but they are in general realm of applicant’s field of endeavor:
ROSKOS (US 20140189860 A1): This prior art discloses methodology and technology for to detect cyber-attacks through the use of sensing and actuating devices. One method includes receiving a plurality of measurements from each of a number of sensing and actuating devices of a control system, determining a suspected portion of the received measurements, monitoring the suspected portion of the received measurements over a particular time period, and determining whether the suspected portion of the received measurements is associated with a cyber attack.
ROSKOS does disclose a defense system for defending a utilities system against cyber-attacks. Potential cyber-attacks on control systems include, for example, those using common protocols (e.g., Object Link and Embedding for Process Control (OPC) and/or Distributed Component Object Model (DCOM)). Such an attack may be leveled against, local HMI 108, for instance, as local HMI 108 may deploy such protocol{s). Potential attacks also include attacks via field device(s) (e.g., input/output points 104), database and/or data injection attacks (e.g., via the business/corporate network), and/or man-in-the middle attacks, among others. To illustrate one or more embodiments of the present disclosure, control system 100 is discussed in the following example as a control system associated with an electric power system. Also, further disclosing system 100 includes a number of input/output points (e.g., sensors and actuators, sometimes generally referred to herein as "sensing and actuating devices”).
ROZENMAN (WO 2015/104691 A2): This prior art discloses methodology and technology to detect anomalies in an industrial control system. A method of detecting anomalies in an industrial control system includes analyzing data of correct operational parameters from at least one input device and storing the correct operational parameter or a correlation of at least two operational parameters as training data. The training data is used to train an anomaly detection system. Current operational parameters of the at least one input device is detected. The anomaly detection system then checks at least one of the detected operational parameters or a correlation of at least two detected operational parameters to detect a deviation from the training data. When the detected deviation is above or below a defined threshold, a communication function is performed.
ROZENMAN does disclose detectors used to detect anomalies in an industrial control system. In order to detect such anomalies, a response detector 1 may be provided. The response detector 18 may be a separate system which interfaces with the industrial control system 410, or it may be incorporated therein. The response detector 18 is configured to issue commands, via the industrial control system 410, to control elements 14 of the industrial process plant 412. It is further configured to monitor operational parameters, as provided by the sensors 16. Further disclosing, in one or more embodiments, a control system protection mechanism detects unauthorized interference with an industrial control system controlling an industrial system. The control system protection mechanism comprises a programmable anomaly detection module. The programmable anomaly detection module is connected to sensors to receive sensor data. The sensor data represents a configuration of the industrial system. The programmable anomaly detection module is also connected to control outputs of the industrial control system and to receive control output data. The control output data commands functions of the industrial system.
However, none of the prior arts of record independently or in-combination discloses all the
limitation of the independent claims 1 and 13 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent
claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance”
In most cases, the examiner's actions and the applicant's replies make evident the reasons for
allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant
fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from 
the record and no statement should be necessary. Conversely, where the record is not explicit as to reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that
the examiner should make reasons of record and such reasons should be specific.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFAQ ALI whose telephone number is (571)272-1571. The examiner can normally be reached Mon - Fri 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFAQ ALI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434